Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alysha Dicke on 2/22/21.

The application has been amended as follows: 
Replace the claim 1 of the instant application with the following amended claim 1:

1 (Currently Amended). 	An oral dosage form comprising:
a) a plurality of extruded and spheronized pellets, each extruded and spheronized pellet comprising a homogenous mixture of at least 70% w/w cholestyramine and 
i. a combination of at least 6% w/w of a vinylpyrrolidone-based polymer and at least 2% w/w of an acrylate copolymer; or
ii. a combination of at least 5% w/w of a vinylpyrrolidone-based polymer and at least 3% w/w of an acrylate copolymer; or

wherein the vinylpyrrolidone-based polymer is selected from the group consisting of copovidone, povidone, and combinations thereof; and
b) a coating surrounding each extruded and spheronized pellet, wherein the coating is capable of targeting release of the cholestyramine in the colon;
wherein the oral dosage form exhibits less than about 30% sequestration of cholic acid, chenodeoxycholic acid, and deoxycholic acid after 2 hours in small intestinal incubations (“SI-2”) as measured in the Simulator of the Human Intestinal Microbial Ecosystem (SHIME) model.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Instant claims require that the vinylpyrrolidone-based polymer is selected from the group consisting of copovidone, povidone, and combinations thereof. The prior art of record (CA 2065151 to Moest et al, US 2003/0124088 to Masuda, Pai et al. and Bhaskaran et al) does not suggest the specific combinations and percentages of i) to iii) of claim 1, in combination with at least 70 w/w% cholestyramine. Applicants file terminal disclaimers over the copending claims of 15/988210, 15/988202, 16/125233, 15/988281, 15/988317, US patent Nos. 10786529 and 10722457. Further, Applciants have shown unexpected results that the above claimed combinations (i. to iii.) of vinyl-based pyrrolidone, acrylate and microcrystalline cellulose, with at least 70% cholestyramine provides the formation of extruded and spheronized pellets with a low friability whereas the combinations of . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611